U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal quarter ended March 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to BORNEO RESOURCE INVESTMENTS LTD. (Exact name of small business issuer as specified in its charter) Nevada 000-54707 20-3724019 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19125 North Creek Parkway, Suite 120 Bothell, Washington 98011-8000 (Address of principal executive offices) (Zip code) (425) 329-2622 (Registrant’s telephone number, including area code) None Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer oo Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were 74,430,605 shares outstanding of registrant’s common stock, par value $0.001 per share, as of May 20, 2014. TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2014 (Unaudited) and March 31, 2013 (Unaudited) 4 Condensed Consolidated Statement of Stockholder’s Deficit for the period from December 31, 2012 through March 31, 2014 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2014 (Unaudited) and March 31, 2013 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 38 Item 3 Quantitative and Qualitative Disclosures About Market Risk 51 Item 4 Controls and Procedures 51 PART II Item 1. Legal Proceedings 53 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3 Defaults Upon Senior Securities 53 Item 4. Mine Safety Disclosures 53 Item 5. Other Information 53 Item 6. Exhibits 54 SIGNATURES 55 2 PART I ITEM 1. FINANCIAL STATEMENTS BORNEO RESOURCE INVESTMENTS LTD. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalent $ $ Project deposit - Total current assets Property & equipment: Mining Property Buildings - net Equipment - net Other assets: Deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued interest - related party $ $ Accounts payable and accrued interest - other Accrued liabilities - mine acquisition - affiliate Accrued liabilities - mine acquisition - other Income Taxes Payable Accrued liabilities - other Convertible notes payable net of deferred debt discount of $0 as of March 31, 2014 and December 31, 2013 respectively Promissory notes - affiliates Promissory notes - related parties Promissory notes - other Total current liabilities Promissory notes - long-term - related parties Promissory notes - long-term - other Total liabilities Commitments and contingencies - - Stockholders' Equity (Deficit): Borneo stockholders' equity (deficit): Preferred stock; $0.001 par value; 100,000,000 shares authorized, none issued and outstanding as of March 31, 2014 and December 31, 2013 respectively - - Common stock; $0.001 par value; 400,000,000 shares authorized, 74,250,459 shares issued and outstanding as of March 31, 2014 and December 31, 2013 respectively Additional paid in capital Accumulated deficit ) ) Total Borneo stockholders' equity (deficit) Noncontrolling interest Total stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 BORNEO RESOURCE INVESTMENTS LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, March 31, Sales $ $
